                            Case 20-10243-PGH                     Doc 25         Filed 04/14/20              Page 1 of 1

CGFD28 (10/01/16)




ORDERED in the Southern District of Florida on April 14, 2020




                                                                                                  Paul G. Hyman, Jr.
                                                                                                  United States Bankruptcy Judge



                                         United States Bankruptcy Court
                                                      Southern District of Florida
                                                        www.flsb.uscourts.gov
                                                                                                                 Case Number: 20−10243−PGH
                                                                                                                 Chapter: 7



In re: (Debtor(s) name(s) used by the debtor(s) in the last 8 years, including married, maiden, and trade)
Jeffrey A. Daley
5 NE 16th Court
Fort Lauderdale, FL 33305

SSN: xxx−xx−7732




                                                              FINAL DECREE



The trustee, Sonya Salkin Slott, having filed a final report that the estate has been fully administered, is
discharged and the case is closed.
